Opinion by
Mr. Chief Justice Stebbett,
On February 8,1895, appellant’s husband, Sheldon Reynolds, died testate, leaving to survive him his said wife and a minor son, then about seventeen years of age, whose guardian is Benjamin Reynolds. In his last will, probated a few days after his decease, the testator made the following disposition of his estate : “ All my estate, real, personal and mixed, .wheresoever situated, I give and bequeath to my beloved wife Annie B. D. Reynolds, for and during her natural life: ” and, without making any other disposition of the same, he appointed his wife and Andrew H. McClintock executors of his will “without bonds.”
The fund in court for distribution, $1,562.50, is the proceeds of a private orphans” court sale of part of testator’s real estate, and is of course distributable as realty.
For the purpose of determining whether, under her husband’s will, appellant took a fee in his real estate or not, the guardian of the minor and all parties interested were brought into court and heard. Upon due consideration of the premises, the learned court held, in substance, that appellant took only a life estate in the realty of which her husband died seized, and accordingly entered a decree to that effect, and also awarded the fund in question to the guardian, “ subject to the widow’s right to the income thereof.” This appeal was taken and each branch of the decree is assigned as error.
As to the first, we are of opinion that the court was clearly right in construing the will. So far as testator’s real estate is concerned, the devise thereof to appellant is manifestly limited to a life estate by the concluding words, “ for and during her natural life.” Without practically ignoring the plain and universally accepted meaning of these words, it is impossible to otherwise construe the devising clause above quoted; and, as to that branch of the decree, the court should be sustained. But, as to so much of the decree as awards the fund to the guardian, we think the court erred, and that branch of the decree must be vacated. The fund in question, less costs, and expenses if any, should be awarded to a trustee, to be appointed by the orphans’ court to receive and securely invest the same, collect the interest accruing therefrom and pay the same to the appellant semiannually during the term of her natural life, and, at her decease, to pay the corpus of the fund to such person or persons as may then be found entitled thereto. *261There, appears to be nothing in the case, as presented, that requires discussion. With the single exception of awarding the fund to the guardian instead of to a specially appointed trustee, we find no error in the record.
The decree — except so much thereof as awards the fund in court to the guardian of the minor son, and is hereby vacated— is therefore affirmed, and the record is remitted to the court below with instructions to award the fund to a trustee to be appointed to receive and mvest the same, etc., in the manner and for the purpose above specified, etc; and it is further ordered that the appeal be dismissed, and that the costs — including the costs of this appeal — be paid out of the fund.